Citation Nr: 0811469	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from February 20, 2002, to 
October 24, 2007.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
from October 25, 2007.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In a January 2008 rating decision VA increased the rating 
assigned for disability due to PTSD to 50 percent, effective 
October 25, 2007.  The 30 percent rating was in effect from 
April 19, 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In April 2007, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket.

The appeal was remanded by the Board in May 2007 so that 
additional development of the evidence could be conducted.  

The record raises the issue of entitlement to service 
connection for a benign essential tremor secondary to post 
traumatic stress disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDINGS OF FACT

1.  For the period from February 20, 2002, to October 24, 
2007, the preponderance of the probative evidence shows that 
the veteran's PTSD was not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  From October 25, 2007, the preponderance of the probative 
evidence shows that the veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  From February 20, 2002, to October 24, 2007, a rating in 
excess of 30 percent for the veteran's PTSD was not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (Code) 9411 (2007).

2.  From October 25, 2007, a rating in excess of 50 percent 
for the veteran's PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 
correspondence and a December 2003 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for an increased rating.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The September 2003 correspondence and the statement of the 
case both essentially informed the claimant of the need to 
submit all pertinent evidence in his possession.  The claim 
was subsequently readjudicated in a January 2008 supplemental 
statement of the case.  The supplemental statement of the 
case also provided adequate notice of how effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Factual Background

The veteran essentially contends that the severity of his 
PTSD symptoms warrant the assignment of a higher rating.  See 
March 2008 Written Brief Presentation.

The report of a September 1999 VA PTSD examination shows that 
the veteran worked part-time, and volunteered at his local 
church.  He complained of nervousness and irritability.  
Mental status examination showed the veteran to be casually 
dressed and appropriately groomed.  He seemed anxious, but 
not depressed.  He denied hallucinations, and no evidence of 
delusions was present.  The veteran was oriented to time, 
person, and place.  PTSD was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 62 was provided.  
The examiner added that veteran exhibited mild to moderate 
symptoms of PTSD, and that he had some meaningful 
interpersonal relationships.  The veteran did, however, 
suffer from subjective stress, intrusive thoughts, sleep 
problems, and certain avoidant behaviors.  

The RO granted service connection for PTSD in February 2000.  
A 30 percent rating, effective from April 19, 1999, was 
assigned.  The veteran was notified of this decision in 
February 2000 but did not appeal.  

An August 2001 letter from a private neurologist indicated 
that the veteran suffered from benign essential tremor.  The 
letter also noted that this diagnosed disorder was worsened 
by the veteran's PTSD and "beta agonist use."  (sic)  The 
veteran indicated that he was not interested in receiving 
PTSD counseling.  

A May 2002 VA outpatient nursing note shows that screening 
for depression was negative.  

In May 2003, the veteran was afforded a VA PTSD examination.  
The veteran's claims folder was not available for review.  
Mental status examination showed the veteran to be in no 
emotional distress.  Hygiene was fair.  Eye contact was good; 
his speech was elevated in amount and rate, but normal in 
volume.  The examiner commented hat the veteran was 
essentially oriented.  The veteran complained of problems 
with memory.  His judgment to a hypothetical was poor.  The 
veteran reportedly slept five hours a night.  A full affect 
was demonstrated, and thoughts were not obviously slowed.  He 
denied suicidal and homicidal thoughts.  The veteran did 
state that he occasionally heard soldiers voices at night.  
He complained of occasional nightmares.  Some impairment was 
revealed on memory testing.  The veteran informed the 
examiner that he was irritable towards his wife in the 
morning, and complained of some intrusive thoughts during the 
day.  He added that he had startle reactions to hunters and 
planes.  PTSD was diagnosed and a GAF score of 60 was 
provided.  The examiner opined that the veteran had some 
impairment in social interactions.  The examiner added that 
the level of PTSD disability was mild to moderate.  The 
examiner, though he did not review the veteran's claims file, 
opined that the PTSD had increased in severity since his 
earlier evaluation in which the award of 30 percent was made.  
The increase was noted to be attributable in part to current 
events and in part to the veteran's declining activity level.  

A November 2003 letter from the above-mentioned private 
neurologist shows that, as before, an essential tremor 
disorder was diagnosed.  Mental status testing showed that 
veteran was alert and oriented times three.  Judgment and 
insight were appropriate, and no impairment of short term 
memory was observed.  

On October 25, 2007, the veteran was afforded a VA PTSD 
examination.  The veteran's claims file was available to the 
examining psychologist for review.  The veteran reported that 
his PTSD symptoms included twice weekly nightmares, sleep 
problems, daily intrusive thoughts, avoidance of crowds, and 
irritability.  The veteran also depressed feelings of 
isolation from others, and complained of flashbacks when he 
heard an airplane.  He was also noted to be hypervigilent 
with an exaggerated startle response to loud noises.  The 
veteran told the examiner that while he had experienced both 
suicidal and homicidal ideations in the past he never made a 
plan or attempted to harm himself.  No prior history 
treatment was noted.  The veteran indicated that he had 
retired in 1990.  

Mental status examination showed the veteran to be 
appropriately dressed and groomed.  His speech was clear, 
coherent, and goal directed.  He was alert and oriented to 
time, place, and person.  His thought process was described 
as linear with no delusional content.  No evidence current 
suicidal or homicidal ideation was shown.  Insight and 
judgment were both described as being appropriately 
developed.  Intelligence was normal.  No evidence of any 
thought or perceptual disturbance was observed.  Affect was 
flat, and mood was dysphoric.  PTSD was diagnosed, and a GAF 
score of 50 was supplied.  The examiner noted that the 
veteran was currently experiencing a mild to moderate level 
of impairment in social and occupational functioning.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 30 
percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).

Analysis

After considering all of the evidence of record, including 
particularly the above-referenced VA PTSD examination reports 
dated in September 1999, May 2003, and October 25, 2007, the 
Board finds that the veteran's PTSD did not warrant a rating 
in excess of 30 percent at any time from February 20, 2002, 
to October 24, 2007, nor is a rating in excess of 50 percent 
warranted from October 25, 2007.  

In this regard, between February 20, 2002, and October 24, 
2007, the medical evidence of record fails to demonstrate 
that the criteria set out in 38 C.F.R. § 4.130 (Code 9411), 
and necessary for the assignment of a 50 percent (or higher) 
rating, had been met.  Review of the September 1999 VA PTSD 
examination report reveals that the examiner did not find 
that the veteran suffered from any of the symptoms necessary 
for the assignment of a 50 percent rating.  See Code 9411.  
Further, a GAF score of 62 was provided in September 1999.  A 
GAF score of from 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  See DSM- IV.  

Also, the May 2003 PTSD examination acknowledged that some 
impairment of memory and judgment was present.  Still, the 
examiner, who did not have an opportunity to review the 
claims file, did not find that the veteran suffered from 
various symptoms necessary for the assignment of a 50 percent 
rating, such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired abstract thinking; and disturbance of 
motivation and mood.  The Board also observes that a GAF 
score of 60 was provided.  A GAF score of from 51 to 60 
generally reflects moderate symptoms, e.g., flat affect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational, or school functioning.  
 See DSM-IV.  Accordingly, a rating in excess of 30 percent 
is not warranted for the PTSD for the period from February 
20, 2002, through October 24, 2007.

The Board also finds that a rating in excess of 50 percent is 
not warranted for PTSD at any point since October 25, 2007.  
On review of the findings set out as part of the October 25, 
2007 VA examination, the Board finds that while the veteran 
complained of a history of suicidal and homicidal ideation in 
the past, there was no current evidence of suicidal or 
homicidal ideation.  The mental status examination findings 
also failed to show the presence of most of the other PTSD 
symptoms necessary for the assignment of a 70 percent rating 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  It is significant that the veteran informed 
the examiner on October 25, 2007, that he had not been 
afforded previous psychiatric treatment for his PTSD.  While 
a GAF score of 50 was provided by the examiner, the examiner 
also described the veteran's PTSD to constitute a mild to 
moderate level of impairment in social and occupational 
functioning.  These two findings, in the opinion of the Board 
seem contradictory.  To this, a GAF score of 41 to 50 
reflects serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning, 
e.g., no friends, unable to keep a job.  Again, the examiner 
in October 2007, after reviewing the veteran's claims folder, 
described the degree of social and occupational impairment 
mild to moderate.  This degree of disability does not meet 
the criteria for a rating in excess of 50 percent.  

It does not appear that the veteran has been afforded 
treatment for his PTSD subsequent to the VA's October 25, 
2007, examination.  The veteran has not stated,  nor do the 
medical records indicate, that he has had any subsequent 
treatment for PTSD.  Without medical evidence documenting 
more severe symptoms of PTSD disability, no more than a 50 
percent rating is warranted for PTSD from October 25, 2007.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for PTSD from February 20, 
2002, to October 24, 2007, is denied.  

A rating in excess of 50 percent for PTSD from October 25, 
2007, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


